Exhibit 99.1 April 28, 2010 Dow Reports First Quarter Results Accelerated Sales Growth, Broad-Based EBITDA Margin(1) Expansion and Record Equity Earnings Drive Higher Operating Results versus the Same Quarter Last Year First Quarter 2010 Highlights · Dow reported earnings of $0.41per share, or $0.43per share excluding certain items.(2) This compares with reported earnings of $0.03pershare in the first quarter of 2009, or $0.11per share excluding certain items and discontinued operations. · Reported sales rose 48percent versus the same period last year. On a pro forma(3) basis excluding divestitures, sales were up 33percent and up in all geographic areas, with a 27percent improvement in North America, and a 35 percent improvement in EMEA (Europe, Middle East and Africa). Sales were also up in all operating segments excluding Health and Agricultural Sciences. Sequentially sales were up 8 percent, with volume and price each up 4percent. · Price was up 17percent versus the same period last year on a pro forma basis excluding divestitures, with broad-based gains in all geographic areas. Volume increased 16percent, with the combined Performance segments delivering a 19 percent increase. Emerging geographies delivered volume growth of 27percent. · EBITDA excluding certain items was $1.8billion, up $877million versus the same quarter last year on a pro forma basis, and up $356 million versus last quarter. EBITDA in the combined Performance segments was up more than 60 percent versus the year-ago period. EBITDA margin at the Company level expanded year-over-year and sequentially. · Equity earnings for the period were $304million, up more than $200million compared with the same period of 2009. This is the fifth consecutive quarter of sequential growth in equity earnings, excluding certain items. · Synergies related to the acquisition of Rohm and Haas and structural cost reductions were $275million in the quarter. This was achieved while increasing R&D spending 10percent year-over-year on a pro forma basis. And the Company exceeded its growth synergy targets, delivering $530 million in sales on a run-rate basis. · The Company continued to make significant progress toward its goal of divesting $2.0billion of non-strategic assets in 2010 with the signing of a definitive agreement to sell the Styron business unit for $1.63billion. Proceeds from the sale will be used to reduce debt. Earnings before interest, income taxes, depreciation and amortization ("EBITDA"). A reconciliation of EBITDA to "Income (Loss) from Continuing Operations Before Income Taxes" is provided following the Operating Segments table. EBITDA margin is defined as EBITDA as a percentage of sales. See Supplemental Information at the end of the release for a description of these items. The pro forma historical information reflects the combination of Dow and Rohm and Haas assuming the acquisition had been consummated on January 1, 2008 and the treatment of Dow’s Calcium Chloride business as discontinued operations. Comment Andrew N. Liveris, Dow’s chairman and chief executive officer, stated: “The earnings power of Dow’s new portfolio was evident this quarter with our robust sales growth driven by significant volume and price increases in all geographic areas, with notable improvements in North America and Europe. When combined with broad-based EBITDA margin expansion and record equity earnings, this enabled us to achieve greatly improved operating results. “Our focus on delivering against our commitments, especially on structural cost reductions while continuing to invest for growth in our new portfolio, was on full display again in the quarter. I am particularly pleased with the accelerated growth in our Performance businesses, as well as the continued growth in emerging geographies. This is right on strategy for the new Dow.” Three Months Ended In millions, except per share amounts Mar 31, Dec 31, Mar 31, Net Sales $ $ $ Pro Forma Net Sales Excluding Divestitures $ $ $ Earnings per Common Share $ $ $ Earnings per Common Share excluding Certain Items and Discontinued Operations $ $ $ Review of First Quarter Results Note: All sales, price and volume comparisons are presented on a pro forma basis excluding divestitures and recent seed acquisitions in Health and Agricultural Sciences unless otherwise specified. The Dow Chemical Company (NYSE: DOW) delivered sales of $13.4billion for the first quarter of 2010, representing a 33percent increase compared with sales in the same period last year on a pro forma basis excluding divestitures. Top-line growth was driven by a 16percent increase in volume and a 17percent increase in price. Sales increased in all geographic areas with increases ranging from 26percent (Latin America) to 51percent (Asia Pacific). Double-digit volume increases were reported in all geographic areas and in all operating segments versus the first quarter of 2009, except Basic Plastics and Health and Agricultural Sciences. The combined Performance Segments achieved a 26percent increase in volume year-over-year, excluding Health and Agricultural Sciences, which was down from the record sales volumes of the first quarter 2009. From a geographic perspective, North America and EMEA each delivered volume gains of 11percent, while emerging geographies delivered volume growth of 27percent versus one year ago. Strong demand growth was led by Greater China, which was up 46percent. In addition, volume grew by 20percent or more versus the same period last year in Brazil, India and Eastern Europe. Broad-based pricing gains were achieved over the same period last year in all geographic areas and in Coatings and Infrastructure, Performance Systems, Performance Products, Basic Plastics and Basic Chemicals. Sequentially, sales increased 8percent, with volume and price each up 4percent. Compared with the last quarter, volume grew in North America and EMEA, while price was up in all areas except EMEA, which remained flat. Sales were also up across all operating segments, with the exception of Basic Chemicals, which decreased 2percent. First quarter 2010 EBITDA excluding certain items was $1.8billion, representing an $877million increase versus the same quarter of 2009 on a pro forma basis, and up $356 million versus the last quarter. Within the combined Performance segments, EBITDA was up more than 60percent versus the year-ago period. Net income from continuing operations for the quarter was $552million. This compares with net income from continuing operations of $24million in the first quarter of 2009, and $178million last quarter. Reported earnings for the current quarter were $0.41per share versus earnings of $0.03pershare in the first quarter of 2009. The Company earned $0.43pershare in the quarter, excluding certain items. This compares with earnings of $0.11per share in the same quarter last year, excluding certain items and discontinued operations. Certain items in the current quarter included adjustments related to the 2009 restructuring plan equal to $0.01 per share, and Rohm and Haas acquisition- and integration-related expenses of $0.01 per share. (See supplemental information at the end of the release for a description of certain items affecting results.) The Company’s global operating rate in the first quarter of 2010 was 83percent, a 15percentage point increase from the first quarter of 2009, which was impacted by the severe economic downturn. On a sequential basis, Dow’s operating rate increased 7percentage points, reflecting ongoing strength in the global economic recovery. Despite unplanned outages, the Company experienced positive momentum in its global operating rates as the quarter progressed. Synergies related to the acquisition of Rohm and Haas and structural cost reductions continue to exceed Company goals, with savings of $275million in the quarter and $1.5billion program-to-date, resulting in an annualized run-rate of $1.8billion. Selling, General and Administrative (SG&A) expenses on a pro forma basis declined 8percent from the same period last year despite a 15percent increase in Health and Agricultural Sciences, which was driven by new product launches and commercial activities related to recent seed acquisitions. This was achieved while also increasing R&D spending 10percent year-over-year on a pro forma basis, with increased investment in Health and Agricultural Sciences and Coatings and Infrastructure. Equity earnings for the quarter were a record $304million, up more than $200million compared with the same period of 2009, driven by improved results at Dow Corning and the Company’s joint ventures in Kuwait. This is the fifth consecutive quarter of sequential growth in equity earnings, excluding certain items. “The earnings power of Dow’s new portfolio was evident this quarter with our robust sales growth driven by significant volume and price increases in all geographic areas, with notable improvements in North America and Europe,” said Andrew N. Liveris, Dow’s chairman and chief executive officer. “When combined with broad-based EBITDA margin expansion and record equity earnings, this enabled us to achieve greatly improved operating results. “Our focus on delivering against our commitments, especially on structural cost reductions while continuing to invest for growth in our new portfolio, was on full display again in the quarter. I am particularly pleased with the accelerated growth in our Performance businesses, as well as the continued growth in emerging geographies. This is right on strategy for the new Dow.” Electronic and Specialty Materials Sales in the Electronic and Specialty Materials segment were $1.3billion, up 30percent versus the same quarter last year. Volume increased 31percent, while price was down 1percent. Global demand for electronics remained firm in the quarter, reflecting a continuation of the industry’s recovery from the low point reached in the year-ago period. Within Dow Electronic Materials, all business units reported double-digit sales growth versus the same period of 2009, with substantial volume growth in EMEA and Asia Pacific, particularly in Greater China. Sales in Specialty Materials rose versus the same period last year due to higher demand across all business units. Dow Water and Process Solutions’ sales grew substantially, as demand increased for reverse osmosis membranes across all geographic areas, and for ion exchange resins and component systems in Asia Pacific.Dow Wolff Cellulosics reported a year-over-year increase in volume, primarily driven by underlying consumer demand in food and nutrition, as well as construction. Equity earnings for the segment were $113million, reflecting continued strong performance at Dow Corning. This compares with equity earnings of $5million in the same period last year, which was reduced by Dow’s $29million share of a restructuring charge recognized by Dow Corning. EBITDA for the segment was $381million. This compares with EBITDA of $93million in the same period last year, which was reduced by the Dow Corning restructuring charge. Coatings and Infrastructure Sales in Coatings and Infrastructure were $1.2 billion, up 21percent compared with the same period last year. Volume increased 16percent and price was up 5percent. Year-over-year volume growth was reported across all geographic areas, led by Asia Pacific, EMEA and Latin America. Dow Coating Materials reported higher sales versus the same period last year, driven by both volume and price gains. While residential construction is recovering around the world, emerging geography demand growth outpaced that of developed regions. Dow Building and Construction reported higher year-over-year sales in most geographic areas, led by Asia Pacific and by the successfully launched next-generation STYROFOAM™ brand insulation in North America. In Dow Adhesives and Functional Polymers, demand was up in all geographic areas, driven by transportation and packaging applications. EBITDA for the segment was $116million, which was reduced by restructuring charges of $5million. This compares with EBITDA of $121million in the same period last year, which included a charge of $1million for restructuring activities. Health and Agricultural Sciences Sales in Health and Agricultural Sciences were $1,344million, down from $1,461million in the year-ago period. (Reported sales for the first quarter of 2010 were $1,369 million, including the impact from recent seed acquisitions.) Volume declined 6percent, while price was down 2percent. Strong farmer acceptance of new products and seed acquisitions partially offset the impact of unseasonably cold spring weather across the Northern Hemisphere and continued pricing pressure on certain agricultural chemicals. Volume and price declined in Agricultural Chemicals as strong growth of ®TM Trademark of The Dow Chemical Company or an affiliated company of Dow. new products such as pyroxsulam cereal herbicide, penoxsulam rice herbicide and spinetoram insecticide were more than offset by continued excess industry supply of glyphosate, which affected both price and volume compared with the year-ago period. Seeds, Traits and Oils reported sales growth in all major product lines, with the strongest volume gains in corn in North America, EMEA and Latin America. Cotton seeds sales increased significantly versus the same period last year. The commercial launch of SmartStax™ corn hybrids continues to progress on schedule and is meeting all milestones. EBITDA for Health and Agricultural Sciences was $384million for the quarter, up from EBITDA of $363million in the first quarter of 2009, primarily based on raw materials and operational cost improvements, and an enhanced sales mix. Performance Systems Sales in Performance Systems were $1.7billion, up 30percent compared with sales of $1.3billion in the same quarter last year. Volume increased 27percent, and price was up 3percent. Volume increased across all geographic areas, as well as in every business unit. Dow Automotive and Dow Elastomers reported the highest volume growth, largely driven by a pronounced increase in automotive demand, particularly in North America and China. Dow Automotive secured additional business with its new BETASEAL™ glass bonding technology, which reduces cure times and delivers productivity gains for customers. Dow Elastomers benefited from robust demand for packaging applications in all geographic areas. Formulated Systems posted volume gains, most notably in Asia Pacific, driven by sales into wind energy applications in China for epoxy systems. Volume for Dow Wire and Cable expanded in the quarter, although at a tempered pace due to continued weakness in construction and infrastructure spending, primarily in North America. EBITDA for Performance Systems was $204million in the quarter, compared with $103million in the year-ago period. Performance Products Sales in Performance Products were $2.8billion, up 41percent compared with sales of $2.0billion in the same quarter of last year. Volume rose 27percent and price rose 14percent. Volume was up across all business units and geographic areas, led by Asia Pacific. Volume growth in the Polyurethanes business was reported in all geographic areas, helped by higher sales of propylene glycol, and improving demand and favorable supply/demand balances for toluene diisocyanate (TDI). The Epoxy business reported volume gains in all geographic areas, led by Asia Pacific and Latin America. Oxygenated Solvents volumes have rebounded to pre-recession levels, with particularly strong growth in automotive coatings and electronics in China. Polyglycols, Surfactants and Fluids reported significant volume gains in de-icers, especially in North America, which experienced particularly harsh winter weather conditions. The business continues to win contracts in Europe for heat transfer fluids used in new concentrating solar power plants. Amines reported double-digit volume growth in all geographic areas, led by North America and Asia Pacific. First quarter EBITDA for the segment was $290million, which included restructuring charges of $3million. This compares with EBITDA of $147million in the year-ago period. TM BETASEAL is a trademark of The Dow Chemical Company or an affiliated company of Dow. TM SmartStax multi-event technology developed by Dow AgroSciences and Monsanto. SmartStax is a trademark of Monsanto Technology, LLC. Basic Plastics Sales in the Basic Plastics segment were $3.0billion, up 49percent from the same quarter last year, as volume increased 5percent and price increased 44percent. Price increases were reported in all geographic areas. Polyethylene was the largest contributor to both volume and price increases. Relatively low production costs in North America and a comparatively weak U.S. dollar supported continued export opportunities, enabling the business to achieve double-digit volume growth in developing regions in Asia Pacific and Latin America. Polypropylene recorded volume growth, primarily due to strengthening demand in North America and EMEA. Volume growth in North America was driven by domestic demand, as production costs did not generate favorable export economics. In Polycarbonate and Compounds and Blends, substantial volume gains in EMEA and Asia Pacific, driven by consumer electronics, more than offset declines in the other geographic areas. Equity earnings for the segment were $65million. This compares with equity earnings of $23million in the year-ago period. EQUATE and Siam Polyethylene were the key contributors to the increase in equity earnings. Basic Plastics EBITDA for the quarter was $718million. This compares with EBITDA of $122million in the year-ago period. Basic Chemicals Sales in the Basic Chemicals segment were $714million, up 22percent from the same period last year. Volume increased 16percent and price was up 6percent. The Chlor-Alkali/Chlor-Vinyl business reported higher sales versus the same period last year. Demand for caustic soda rose substantially in North America, due to an emerging recovery in the alumina and the pulp and paper industries. While caustic soda prices are improving sequentially, they are below the level of the year- ago period. Vinyl chloride monomer (VCM) sales were higher than the year-ago period as price increases more than offset a decline in volume. Demand for VCM continued to be relatively weak due to low infrastructure spending in the United States, and the low level of new housing construction. Ethylene Oxide/Ethylene Glycol results benefited from higher sales and higher equity earnings in the quarter. Price increases were driven by substantially higher ethylene costs and tighter global supply/demand balances. Sales were partly offset by lower volumes compared with the same quarter of last year primarily due to the shutdown of the ethylene oxide / ethylene glycol plant in the United Kingdom. Equity earnings were $98million for the quarter, compared with $40million in the year-ago period, due to improved results in the Company’s MEGlobal and EQUATE joint ventures. EBITDA for the quarter was $120million versus a loss of $5million in the year-ago period. Outlook Commenting on the Company’s outlook, Liveris said: “Our double-digit volume improvements in North America and Europe are positive signs that demand growth is returning to developed markets. Strengthening consumer spending in areas such as electronics, appliances and automotive, combined with strong growth in emerging geographies, are driving broad-based manufacturing momentum. This, coupled with our global operating rates returning to levels not seen since the second quarter of 2008, points increasingly to a sustainable upturn. “Some challenges remain in areas such as residential and commercial construction in developed economies, inflation concerns in high-growth emerging countries plus sovereign debt issues in southern Europe. However, consumer and business spending has balanced out these challenges. Overall the global economic environment is on a stronger footing and there are signs that this will continue for the foreseeable future. This is good news for Dow. “We have made steady progress quarter after quarter, and I am pleased that this quarter was yet another example of that plan in full motion. We remain focused on delivering our commitments. This means maintaining operational and financial discipline, further strengthening our balance sheet and investing for growth. Our actions to deliver a new portfolio with a lean cost structure and reinvigorated innovation engine, coupled with our strong presence in emerging geographies, leave Dow poised to deliver continued earnings growth.” Dow will host a live Webcast of its first quarter earnings conference call with investors to discuss its results, business outlook and other matters today at 10:00 a.m. ET on www.dow.com. About Dow Dow combines the power of science and technology with the “Human Element” to passionately innovate what is essential to human progress. The Company connects chemistry and innovation with the principles of sustainability to help address many of the world’s most challenging problems such as the need for clean water, renewable energy generation and conservation, and increasing agricultural productivity. Dow’s diversified industry-leading portfolio of specialty chemical, advanced materials, agrosciences and plastics businesses delivers a broad range of technology-based products and solutions to customers in approximately 160countries and in high growth sectors such as electronics, water, energy, coatings and agriculture. In 2009, Dow had annual sales of $45billion and employed approximately 52,000people worldwide. The Company’s more than 5,000products are manufactured at 214sites in 37countries across the globe. References to "Dow" or the "Company" mean The Dow Chemical Company and its consolidated subsidiaries unless otherwise expressly noted. More information about Dow can be found at www.dow.com. Use of non-GAAP measures: Dow’s management believes that measures of income excluding certain items (“non-GAAP” measures) provide relevant and meaningful information to investors about the ongoing operating results of the Company. Such measurements are not recognized in accordance with accounting principles generally accepted in the United States of America (“GAAP”) and should not be viewed as an alternative to GAAP measures of performance. Reconciliations of non-GAAP measures to GAAP measures are provided in the Supplemental Information tables. Note: The forward-looking statements contained in this document involve risks and uncertainties that may affect the Company’s operations, markets, products, services, prices and other factors as discussed in filings with the Securities and Exchange Commission. These risks and uncertainties include, but are not limited to, economic, competitive, legal, governmental and technological factors. Accordingly, there is no assurance that the Company’s expectations will be realized. The Company assumes no obligation to provide revisions to any forward-looking statements should circumstances change, except as otherwise required by securities and other applicable laws. Supplemental Information Description of Certain Items Affecting Results: Results in the first quarter of 2010 were unfavorably impacted by two items: · Pretax adjustments of $16million to the 2009 restructuring charge related to additional asset impairments, approximately half of which was related to a consolidated joint venture. The charges are shown as “Restructuring charges” in the consolidated statements of income and reflected in Electronic and Specialty Materials ($8million), Coatings and Infrastructure ($5million) and Performance Products ($3million). · Pretax charges totaling $26million for integration costs related to the April1, 2009 acquisition of Rohm and Haas Company (“Rohm and Haas”). The charges are included in “Acquisition and integration related expenses” and reflected in Corporate. Results in the first quarter of 2009 were unfavorably impacted by three items: · Net pretax adjustment to the 2008 restructuring charge of $19million resulting from adjustments to severance, reflected in Corporate. · Pretax charges totaling $48million for transaction costs related to the April1, 2009 acquisition of Rohm and Haas, reflected in Corporate. · The Company’s $29million share of a restructuring charge recognized by Dow Corning Corporation, a 50percent owned nonconsolidated affiliate of the Company; this charge is reflected in “Equity in earnings of nonconsolidated affiliates” and the Electronic and Specialty Materials segment. In addition to the items described above for the first quarter of 2009, pro forma results of continuing operations in the first quarter of 2009 were impacted by the following Rohm and Haas items: · Pretax costs totaling $2million related to Hurricanes Gustav and Ike, which hit the U.S. Gulf Coast in the third quarter of 2008, impacting Corporate. · Net pretax restructuring charges totaling $2million for asset impairments impacting Coatings and Infrastructure ($1million) and Corporate ($1million). · Pretax charges totaling $80million for transaction costs related to the April1, 2009 acquisition, reflected in Corporate. The following table summarizes the impact of certain items recorded in the three-month periods ended March31, 2010 and 2009: Certain Items Impacting Results Pretax Impact(1) Impact on Net Income (2) Impact on EPS(3) Three Months Ended Three Months Ended Three Months Ended In millions, except per share amounts March 31, 2010 March 31, 2009 March 31, 2010 March 31, 2009 March 31, 2010 March 31, 2009 Restructuring charges $ ) $ ) $
